Under the ruling of the Supreme Court in answer to a certified question in this case the State Board of Workmen's Compensation was without jurisdiction to review the award under the facts and circumstances of the case shown by the certified questions. Liberty Mutual Insurance Company v.  Morgan, 199 Ga. 179 (33 S.E.2d 336). The court did not err in affirming the action of the board dismissing the case for lack of jurisdiction.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                         DECIDED APRIL 16, 1945.